Name: 2008/857/EC: Commission Decision of 10Ã November 2008 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2008) 6583)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural activity;  international trade;  trade policy;  Africa;  agricultural policy
 Date Published: 2008-11-13

 13.11.2008 EN Official Journal of the European Union L 302/28 COMMISSION DECISION of 10 November 2008 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2008) 6583) (2008/857/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Under Commission Decision 2004/4/EC (2), tubers of Solanum tuberosum L., originating in Egypt, must not in principle be introduced into the Community. However, in previous years including the 2007/2008 import season the entry into the Community of such tubers was permitted from pest-free areas and subject to specific conditions. (2) During the 2007/2008 import season, no interception of Pseudomonas solanacearum (Smith) Smith was recorded. (3) In the light of the request and technical information provided by Egypt, the Commission has established that there is no risk of spreading Pseudomonas solanacearum (Smith) Smith with the entry into the Community of tubers of Solanum tuberosum L. from pest-free areas of Egypt, provided that certain conditions are satisfied. (4) The entry into the Community of tubers of Solanum tuberosum L., originating in pest-free areas of Egypt, should therefore be permitted for the 2008/2009 import season. (5) Decision 2004/4/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/4/EC is amended as follows: 1. in Article 2 paragraph 1 2007/2008 is replaced by 2008/2009; 2. in Article 4, 31 August 2008 is replaced by 31 August 2009; 3. in Article 7, 30 September 2008 is replaced by 30 September 2009; 4. the Annex is amended as follows: (a) in point 1(b)(iii), 2007/2008 is replaced by 2008/2009; (b) in the second indent of point 1(b)(iii), 1 January 2008 is replaced by 1 January 2009; (c) in point 1(b)(xii), 1 January 2008 is replaced by 1 January 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 2, 6.1.2004, p. 50.